The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: Claims 1-8, drawn to a protein functionalized anti-inflammatory hyaluronic acid coated chitosan nanoparticle (HA-CS NP).

Group II: Claims 9-13, drawn to a method of preparing a functionalized anti-inflammatory biocompatible nanoparticle.

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), ‘the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.’ As stated in PCT Rule 13.2, “where a group of inventions is claimed in one and the same 
The Groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I (claim 1) is a protein functionalized hyaluronic acid coated chitosan nanoparticle (HA-CS NP). Prior art exists which causes the HA-CS NP, as instantly claimed, to lack a special technical feature.
As taught by Corrigan et al (US 20140038894, Pub. Date February 6, 2014) [Corrigan], Corrigan teaches hyaluronic acid (HA)-coated chitosan (CS) nanoparticles functionalized with a protein (calcitonin) having anti-inflammatory properties, e.g., for the treatment of arthritis ([0157], Example 16; See entire document). Thus, the elements of the subject matter relating to independent claim 1 are at least obvious over the prior art.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626